DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 6 and 17-19 stand rejected under Section 112(b).  The drawings stand objected to.  Claims 1-5, 7-16, and 20 stand allowed.
Applicants amended claims 6 and 17.  Applicants argue that the amendments overcome the previously noted Section 112(b) rejections and the drawing objections and that the application is in condition for allowance.
Turning first to the Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn. 
Drawing objections: Applicants’ amendments to the claims render moot the drawing objections.  The drawing objections are withdrawn as moot.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-20 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a spacer, which maintains a cell gap, disposed between the first sub-pixel and the second sub-pixel and between the third sub-pixel and the fourth sub-pixel, and extending in the third direction”, in combination with the remaining limitations of the claim.
With regard to claims 2-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “a pixel defining layer disposed on the thin film transistor substrate and having an opening exposing a portion of the pixel electrode, wherein the opening of the pixel defining layer comprises sides extending along a third 29direction inclined at a predetermined angle with the first direction, and sides extending along a fourth direction perpendicular to the third direction, and a protruding opening is formed in an outward direction of the opening at a corner of the opening of the pixel defining layer in the first direction”, in combination with the remaining limitations of the claim.
With regard to claims 12-20: The claims have been found allowable due to their dependency from claim 11 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897